PER CURIAM.
We think the judgment must be reversed, because of the rejection by the learned trial court of the evidence of the surveyor, Nostrand. Most of the excluded questions seem competent under the general rules of evidence. Many of them were admitted on the former trial over the appellant’s objection and exception, and the judgment and order then entered were unanimously affirmed. Euler v. Kappelmann, 60 App. Div. 631, 70 N. Y. Supp. 1139. The_ judgment should be reversed, and a new trial granted; costs to abide the event.